     Case 2:19-cv-01804-MCE-KJN Document 12 Filed 04/29/20 Page 1 of 10

1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11    TRACI HAMILTON, et al.,                             No. 2:19-cv-01804-MCE-KJN
12                        Plaintiffs,
13            v.                                          MEMORANDUM AND ORDER
14    COUNTY OF SOLANO, et al.,
15                        Defendants.
16

17          Plaintiff Traci Hamilton (“Traci”), individually and on behalf of her minor children

18   (collectively, “Plaintiffs”), allege violations of federal constitutional law and state tort law

19   by the City of Vacaville, County of Solano, and Solano County employees (collectively,

20   “Defendants”). Presently before the Court are two Motions to Dismiss, filed by the

21   following groups of Defendants: (1) City of Vacaville (“City”), ECF No. 4, and (2) County

22   of Solano (“County”) and County employees Edward Miller, Katherine Medrano, Magie

23   Chiang, and Rebecca Curcuro (collectively with County, “SC Defendants”), ECF No. 6.

24   For the reasons that follow, both Motions are GRANTED.1

25   ///

26   ///

27           1 Because oral argument would not be of material assistance, the Court ordered these matters

     submitted on the briefs. E.D. Cal. Local Rule 230(g).
28
                                                         1
     Case 2:19-cv-01804-MCE-KJN Document 12 Filed 04/29/20 Page 2 of 10

1                                                   BACKGROUND2

2

3            A.         2015 Removal of Children

4            Traci lived in the same household with her six minor children and her estranged

5    husband, Nathaniel Hamilton; Traci and Nathaniel were separated but continued to

6    reside in separate bedrooms of the household. According to Plaintiffs, in December

7    2015, unknown City and/or County employees (“Does 11–20”) removed the children and

8    placed them in the custody of Child Protective Services (“CPS”) without a warrant or

9    exigent circumstances based on allegations that the children lived in a filthy and

10   unsanitary home.3 Plaintiffs allege that Does 11–20 then maliciously lied,

11   misrepresented facts, and omitted exculpatory information to deceive the juvenile court

12   into continuing the detention of the children in foster care. Additionally, Plaintiffs claim

13   that while the children were in foster homes, each of them was subjected to medical

14   examinations, procedures, and/or treatment, and that Traci was never notified or asked

15   to give her consent. Following a detention hearing, the juvenile court dismissed the

16   case.

17           B.         2019 Removal of Children

18           On January 14, 2019, Traci confronted Nathaniel after one of their daughters told

19   her that Nathaniel had been sexually abusing her for months. When Traci threatened to

20   call the police, Nathaniel pulled out a knife and started stabbing Traci in the neck. Their

21   daughter tried to protect Traci, after which Nathaniel stabbed the daughter as well.

22   Nathaniel then proceeded to set the house on fire and left, leaving Traci and her five

23   children inside; fortunately, everyone escaped. Traci and her daughter were taken to the

24   hospital while the other children were placed in CPS custody by Edward Miller, Katherine

25   Medrano, and other Doe Defendants despite the presence of numerous relatives who

26   were willing to take the children.

27           2   The following of recitation of facts is taken, sometimes verbatim, from the Complaint. ECF No. 1.

28           3   Plaintiffs state that they did not reside in that home but at a different address.
                                                               2
     Case 2:19-cv-01804-MCE-KJN Document 12 Filed 04/29/20 Page 3 of 10

1            The children were taken to the Vacaville Police Department (“VPD”) and remained

2    there until Miller, Medrano, and other City and/or County personnel took them to

3    separate foster homes. Following interviews with the children, two VPD detectives, and

4    Traci, Miller filed and Medrano signed a detention report recommending that the children

5    remain in foster care. Plaintiffs claim that this time Miller and Medrano maliciously lied,

6    misrepresented facts, and omitted exculpatory evidence in order to deceive the juvenile

7    court into again continuing the detention of the children. More specifically, Plaintiffs

8    contend that Miller and Medrano included false statements that Traci failed to protect the

9    children and that there was no caretaker for the children available. The detention report

10   highlighted that Nathaniel presented the greatest risk of harm to the children, but it failed

11   to state that Nathaniel was killed by police shortly after he set the house on fire.

12           The juvenile court held a detention hearing on January 18, 2019.4 Traci was

13   released from the hospital on February 6, 2019, but CPS personnel told her that she

14   would not get her children back. Plaintiffs further allege that while the children were in

15   foster care, each of them was subjected to medical examinations, procedures, and/or

16   treatment, and that Traci was never notified or asked to give her consent. On April 5,

17   2019, the juvenile court ordered that the children be returned to Traci immediately.

18

19                                                  STANDARD
20
21           On a motion to dismiss for failure to state a claim under Federal Rule of Civil

22   Procedure 12(b)(6), all allegations of material fact must be accepted as true and

23   construed in the light most favorable to the nonmoving party. Cahill v. Liberty Mut. Ins.

24   Co., 80 F.3d 336,337-38 (9th Cir. 1996). Rule 8(a)(2) requires only “a short and plain

25   statement of the claim showing that the pleader is entitled to relief” in order to “give the

26   defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Bell
27            4 Plaintiffs further allege that after the hearing, an unidentified County employee was driving two of

     the children back to their placement when the vehicle was involved in a car accident. Both children
28   suffered injuries, but Traci was not informed of the accident or the injuries.
                                                             3
     Case 2:19-cv-01804-MCE-KJN Document 12 Filed 04/29/20 Page 4 of 10

1    Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41,

2    47 (1957)). A complaint attacked by a Rule 12(b)(6) motion to dismiss does not require

3    detailed factual allegations. However, “a plaintiff’s obligation to provide the grounds of

4    his entitlement to relief requires more than labels and conclusions, and a formulaic

5    recitation of the elements of a cause of action will not do.” Id. (internal citations and

6    quotations omitted). A court is not required to accept as true a “legal conclusion

7    couched as a factual allegation.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009)

8    (quoting Twombly, 550 U.S. at 555). “Factual allegations must be enough to raise a right

9    to relief above the speculative level.” Twombly, 550 U.S. at 555 (citing 5 Charles Alan

10   Wright & Arthur R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004) (stating

11   that the pleading must contain something more than “a statement of facts that merely

12   creates a suspicion [of] a legally cognizable right of action.”)).

13          Furthermore, “Rule 8(a)(2) . . . requires a showing, rather than a blanket

14   assertion, of entitlement to relief.” Id. at 556 n.3 (internal citations and quotations

15   omitted). Thus, “[w]ithout some factual allegation in the complaint, it is hard to see how

16   a claimant could satisfy the requirements of providing not only ‘fair notice’ of the nature

17   of the claim, but also ‘grounds’ on which the claim rests.” Id. (citing 5 Charles Alan

18   Wright & Arthur R. Miller, supra, at § 1202). A pleading must contain “only enough facts

19   to state a claim to relief that is plausible on its face.” Id. at 570. If the “plaintiffs . . . have

20   not nudged their claims across the line from conceivable to plausible, their complaint
21   must be dismissed.” Id. However, “[a] well-pleaded complaint may proceed even if it

22   strikes a savvy judge that actual proof of those facts is improbable, and ‘that a recovery

23   is very remote and unlikely.’” Id. at 556 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236

24   (1974)).

25          A court granting a motion to dismiss a complaint must then decide whether to

26   grant leave to amend. Leave to amend should be “freely given” where there is no
27   “undue delay, bad faith or dilatory motive on the part of the movant, . . . undue prejudice

28   to the opposing party by virtue of allowance of the amendment, [or] futility of the
                                                       4
     Case 2:19-cv-01804-MCE-KJN Document 12 Filed 04/29/20 Page 5 of 10

1    amendment . . . .” Foman v. Davis, 371 U.S. 178, 182 (1962); Eminence Capital, LLC v.

2    Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (listing the Foman factors as those to

3    be considered when deciding whether to grant leave to amend). Not all of these factors

4    merit equal weight. Rather, “the consideration of prejudice to the opposing party . . .

5    carries the greatest weight.” Id. (citing DCD Programs, Ltd. v. Leighton, 833 F.2d 183,

6    185 (9th Cir. 1987)). Dismissal without leave to amend is proper only if it is clear that

7    “the complaint could not be saved by any amendment.” Intri-Plex Techs. v. Crest Group,

8    Inc., 499 F.3d 1048, 1056 (9th Cir. 2007) (citing In re Daou Sys., Inc., 411 F.3d 1006,

9    1013 (9th Cir. 2005); Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir.

10   1989) (“Leave need not be granted where the amendment of the complaint . . .

11   constitutes an exercise in futility . . . .”)).

12

13                                                ANALYSIS
14

15           As a preliminary matter, each claim is divided into two causes of action: one

16   relating to the 2019 removal of the children (“2019 Removal”), and the other relating to

17   the 2015 removal of the children (“2015 Removal”). For our purposes, the same

18   analysis applies to both sets of removals. Furthermore, the Court notes Plaintiffs’

19   Complaint fails to distinguish the actions of the City versus those of the County, which

20   makes deciphering which facts apply to specific Defendants difficult.
21           The Complaint sets forth thirteen Causes of Action (“COA”) arising under both

22   federal and state law: (1) violation of rights to familial association pursuant to the Fourth

23   and Fourteenth Amendments as to the 2019 Removal (all Plaintiffs); (2) violation of

24   rights to familial association pursuant to the Fourth and Fourteenth Amendments as to

25   the 2015 Removal (the children); (3) violation of the Fourth Amendment for unlawful

26   seizure as to the 2019 Removal (the children); (4) violation of the Fourth Amendment for
27   unlawful seizure as to the 2015 Removal (the children); (5) violation of the Fourth and

28   Fourteenth Amendments for judicial deception as to the 2019 Removal (all Plaintiffs);
                                                       5
     Case 2:19-cv-01804-MCE-KJN Document 12 Filed 04/29/20 Page 6 of 10

1    (6) violation of the Fourth and Fourteenth Amendments for judicial deception as to the

2    2015 Removal (the children); (7) violations of the Fourth and Fourteenth Amendments

3    related to medical examinations, procedures, and/or treatments as to the 2019 Removal

4    (all Plaintiffs); (8) violations of the Fourth and Fourteenth Amendments related to medical

5    examinations, procedures, and/or treatments as to the 2015 Removal (the children);

6    (9) Intentional Infliction of Emotional Distress (all Plaintiffs); (10) False Imprisonment (the

7    children); (11) Negligence and Negligence Per Se (Traci and two of the children);

8    (12) Monell Liability as to the County (all Plaintiffs); and (13) Monell Liability as to the

9    City (all Plaintiffs).

10           A.      Section 1983 Claims: Familial Association (First and Second COAs);
                     Unlawful Seizure and Removal (Third and Fourth COAs); and Monell
11                   Claims (Twelfth and Thirteenth COAs)
12                   1.       City’s Motion to Dismiss
13           The City seeks dismissal of Plaintiffs’ § 1983 claims against it on the ground that

14   Plaintiffs have failed to sufficiently allege facts to establish municipal liability against the

15   City. City Mot. Dismiss, ECF No. 4, at 5. Municipalities and local officials cannot be

16   vicariously liable for the conduct of their employees under § 1983, but rather are only

17   “responsible for their own illegal acts.” Connick v. Thompson, 563 U.S. 51, 60 (quoting

18   Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 665–83 (1978)). In other words, a

19   municipality may only be liable where it individually caused a constitutional violation via

20   “execution of government’s policy or custom, whether by its lawmakers or by those
21   whose edicts or acts may fairly be said to represent official policy.” Monell, 436 U.S. at

22   694. The Ninth Circuit has recognized three ways to establish a custom or policy of a

23   governmental entity for purposes of municipal liability:

24                   (1) the constitutional tort was the result of a “longstanding
                     practice or custom which constitutes the standard operating
25                   procedure of the local government entity;” (2) the tortfeasor
                     was an official whose acts fairly represent official policy such
26                   that the challenged action constituted official policy; or (3) an
                     official with final policy-making authority “delegated that
27                   authority to, or ratified the decision of, a subordinate.”
28   ///
                                                      6
     Case 2:19-cv-01804-MCE-KJN Document 12 Filed 04/29/20 Page 7 of 10

1    Price v. Sery, 513 F.3d 962, 966 (9th Cir. 2008) (quoting Ulrich v. Cty. of San Francisco,

2    308 F.3d 968, 984–85 (9th Cir. 2002); see also Menotti v. City of Seattle, 409 F.3d 1113,

3    1147 (9th Cir. 2005)).

4           Plaintiffs’ First, Second, Third, and Fourth COAs generally allege that their injuries

5    were the result of a policy, practice, procedure, or custom of the City but fail to point to

6    any specific policy or procedure at play in either the 2015 or 2019 Removals. See

7    Compl., ¶¶ 29, 30, 105, 108, 111, 114. Without identifying the policy, practice, or custom

8    that caused Plaintiffs’ injuries, the Court cannot determine if a plausible claim exists

9    under § 1983.

10          Additionally, Plaintiffs’ Thirteenth COA alleges inadequate training or supervision

11   of the City’s employees.

12                 A plaintiff alleging a failure to train claim must show that: (1) he
                   was deprived of a constitutional right, (2) the municipality had
13                 a training policy that amounts to deliberate indifference to the
                   [constitutional rights] of the persons’ with whom [its
14                 employees] are likely to come into contact; and (3) his
                   constitutional injury would have been avoided had the
15                 municipality properly trained those [employees].
16   Young v. City of Visalia, 687 F. Supp. 2d 1141, 1148 (E.D. Cal. Aug. 18, 2009) (quoting

17   Blankenhorn v. City of Orange, 485 F.3d 463, 484 (9th Cir. 2007) (internal quotation

18   marks omitted)). Here, Plaintiffs fail to allege any training policy by the City that resulted

19   in Plaintiffs’ injuries. Therefore, Plaintiffs’ First, Second, Third, Fourth, and Thirteenth

20   COAs against the City are DISMISSED with leave to amend.
21                 2.      SC Defendants’ Motion to Dismiss
22          SC Defendants argue that Plaintiffs’ First, Second, Third, and Fourth COAs fail to

23   allege sufficient facts to state claims for violations of the rights to familial association or

24   unlawful seizure. SC Defs. Mot. Dismiss, ECF No. 6, at 13. “The claims of the

25   parents . . . should properly be assessed under the Fourteenth Amendment standard for

26   interference with the right to family association . . . . Because only the children were
27   subjected to a seizure, their claims should properly be assessed under the Fourth

28   Amendment.” Wallis v. Spencer, 202 F.3d 1126, 1137 n.8 (9th Cir. 2000). “Despite the
                                                      7
     Case 2:19-cv-01804-MCE-KJN Document 12 Filed 04/29/20 Page 8 of 10

1    different constitutional source of the right, . . . ‘the same legal standard applies in

2    evaluating Fourth and Fourteenth Amendment claims for the removal of children.’”

3    Keates v. Koile, 883 F.3d 1228, 1236 (9th Cir. 2018) (quoting Wallis, 202 F.3d at 1137

4    n.8). Both Fourth and Fourteenth Amendment rights are respectively “violated if a state

5    official removes children from their parents without their consent, and without a court

6    order, unless information at the time of the seizure, after reasonable investigation,

7    establishes reasonable cause to believe the child is in imminent danger of serious bodily

8    injury, and the scope, degree, and duration of the intrusion are reasonably necessary to

9    avert the specific injury issue at issue.” Keates, 883 F.3d at 1237–38.

10           Here, Plaintiffs fail to sufficiently state claims under both the Fourth and

11   Fourteenth Amendments. Regarding the 2019 Removal, Plaintiffs failed to establish

12   there was no reasonable cause to believe the children were in imminent danger at the

13   time of separation. Given the facts surrounding the stabbings, arson, and

14   hospitalizations of Traci and one of her children, there clearly was an emergency at the

15   time SC Defendants took temporary custody of the minors.5 Plaintiffs argue that

16   Nathaniel was killed shortly after he fled the home, thus the threat to the children was

17   eliminated; however, there is nothing to suggest that SC Defendants were aware of

18   Nathaniel’s death when they took the children. See Compl. ¶¶ 58–68. As for the 2015

19   Removal, none of the facts allege that Miller, Medrano, Chiang, and Curcuro were

20   involved.
21           Finally, Plaintiffs’ First, Second, Third, Fourth, and Twelfth COAs against the

22   County also fail because like the City above, the Complaint does not allege a policy,

23   practice, custom, or inadequate training that resulted in Plaintiffs’ injuries in both the

24   2015 and 2019 Removals. Therefore, Plaintiffs’ First, Second, Third, Fourth, and Twelfth

25   COAs are DISMISSED against SC Defendants with leave to amend.

26   ///
27
             5 The Court notes that the Complaint does not allege what role either Chiang or Curcuro played in
28   the 2019 Removal.
                                                          8
     Case 2:19-cv-01804-MCE-KJN Document 12 Filed 04/29/20 Page 9 of 10

1            B.      Judicial Deception (Fifth and Sixth Causes of Action)6

2            Plaintiffs allege in their Fifth and Sixth COAs that Defendants used perjured

3    testimony, fabricated evidence, and excluded exculpatory information in the dependency

4    court proceedings. Compl., ECF No. 1, at 21–22. To state a claim for judicial deception

5    under § 1983, the plaintiff must show that the investigator made deliberately false

6    statements or recklessly disregarded the truth and that the falsifications were material.

7    Galbraith v. Cty. of Santa Clara, 307 F.3d 1119, 1126 (9th Cir. 2002). A statement is

8    “material to the granting of [a] removal order if the juvenile court would have declined to

9    issue the order had [the defendant] been truthful.” Sigal v. Cty. of Los Angeles, Case

10   No. 2:17-CV-04851-RGK-AGR, 2018 WL 5899636, at *4 (C.D. Cal. Jan. 17, 2018);

11   Butler v. Elle, 281 F.3d 1014, 1026 (9th Cir. 2002).

12           Regarding both the 2015 and 2019 Removals,7 Plaintiffs fail to demonstrate that

13   these alleged lies, misrepresentations, or omissions were material to the granting of a

14   removal order or that the juvenile court would not have issued the removal order had the

15   information been truthful.8 Therefore, Plaintiffs’ Fifth and Sixth COAs are DISMISSED

16   with leave to amend.

17           C.      Violation of Rights Arising Out of Medical Procedures (Seventh and
                     Eighth Causes of Action)9
18

19           Plaintiffs allege Fourth and Fourteenth Amendment violations as they relate to

20   medical procedures because the children were examined and treated by doctors without

21
             6 Although Plaintiffs assert these COAs against both the City and SC Defendants, the Complaint
22   only alleges that the SC Defendants made material misrepresentations. Because Plaintiffs fail to show
     how the City participated in the juvenile dependency hearings, Plaintiffs’ Fifth and Sixth COAs are
23   DISMISSED as to the City with leave to amend.

            7 The Fifth COA fails to allege any wrongdoing by or participation of Curcuro and Chiang in the
24
     2019 Removal whereas the Sixth COA fails to allege any wrongdoing by or participation of Miller,
     Medrano, Curcuro, and Chiang in the 2015 Removal.
25
             8The Court notes that the facts relating to the 2015 and 2019 dependency proceedings are
26   sparse, making it difficult to ascertain the outcome of those proceedings and whether removal orders were
     even issued.
27
             9 Pursuant to Plaintiffs’ Opposition, these claims are not currently asserted against the City. Pls.’
28   Opp. to City’s Mot. Dismiss, ECF No. 8, at 4.
                                                            9
     Case 2:19-cv-01804-MCE-KJN Document 12 Filed 04/29/20 Page 10 of 10

1     Traci’s consent or attendance. Compl., ECF No. 1, at 22–23. Medical procedures are

2     constitutionally violative if the medical procedures were overly intrusive and purely

3     investigatory in nature. Mann v. Cty. of San Diego, No. 3:11-cv-0708-GPC-BGS, 2013

4     WL 4046642, at *15 (S.D. Cal. Aug. 8, 2013). Plaintiffs do not provide any details as to

5     what treatments or procedures the children received, let alone that the medical

6     procedures were overly intrusive or purely investigatory. Therefore, Plaintiffs’ Seventh

7     and Eighth COAs are DISMISSED with leave to amend.

8            D.     State Law COAs
9            Plaintiffs’ federal claims presently dismissed, the Court declines to exercise

10    supplemental jurisdiction over the remaining state law COAs. The Court need not

11    address the merits of the City and SC Defendants’ Motions to Dismiss with respect to the

12    remaining state law COAs, as those issues are now moot.

13

14                                          CONCLUSION
15

16           For the reasons stated above, the City’s Motion to Dismiss, ECF No. 4, and

17    SC Defendants’ Motion to Dismiss, ECF No. 6, are both GRANTED with leave to amend.

18    Not later than twenty (20) days following the date this Memorandum and Order is

19    electronically filed, Plaintiffs may (but are not required to) file an amended complaint. If

20    no amended complaint is timely filed, this action will be deemed dismissed without leave
21    to amend upon no further notice to the parties.

22           IT IS SO ORDERED.

23    Dated: April 28, 2020

24

25

26
27

28
                                                    10
